DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 2) including claims 1-2, 6-7, and 11 in the reply filed on 8/12/22 is acknowledged.
Claims 3-5 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/21 and 10/13/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (CN111417156A see translation for citations).
Regarding claim 1, Liu teaches a control method for reporting information, comprising:
recording reselection information of a network reselection in response to an action of the network reselection of a terminal device (terminal records cell reselection information) [p. 6, par 11; p. 7, par 10];
determining whether the reselection information meets a preset condition (there is a target cell whose number of appearances exceeds the count threshold in the historical reselection record of the terminal; the number of reselections that occur by the terminal within the duration threshold exceeds the count threshold N) [p. 7, par 11-13]; and
disabling a function of the terminal device to report the reselection information when the reselection information meets the preset condition (recorded cell reselection information is not sent to a network device until 1)The terminal may send the cell reselection information to the network device after entering the connected state; 2)The terminal sends the cell reselection information to the network device during the process of entering the connected state; 3)When the terminal is in an idle state or an inactive state 4) the terminal may also receive a request message sent by the network device for requesting the cell reselection information which suggests “disabling a function of the terminal device to report the reselection information” since it is sent when a predetermined condition is satisfied and not when the cell reselection information is recorded) [p. 7, par 15-19].
Claims 6 and 11 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647